Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.

Response to Amendment
The Amendment filed 09/01/2020 has been entered. Claims 1-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Federighi et al. (US 20160357368 A1 hereinafter Federighi) in view of Wada et al. (US 20130082965 A1 hereinafter Wada). 

claim 1, Federighi teaches a method for displaying an application, comprising: 
detecting a start of a target sliding operation by a user on a terminal; [Fig. 22A-22C illustrate sliding operation (movement of contact) ¶314"in response to detecting movement of the contact to the right, the device enters a user interface selection mode, as indicated by replacement of web browsing user interface 502 with multitasking user interface 506 in FIG. 22C"]
in response to detecting the start of the target sliding operation, displaying an application list on a current display interface of the terminal, the application list including an application identification of at least one application installed on the terminal;  [Fig. 22A-22C illustrate list of applications with names responsive to contact movement (start of slide)  ¶314"in response to detecting movement of the contact to the right, the device enters a user interface selection mode, as indicated by replacement of web browsing user interface 502 with multitasking user interface 506 in FIG. 22C"]
acquiring an end position of the target sliding operation on the application list; [Fig. 5G-N illustrate scrolling and liftoff (end) ¶220-¶221 "lift-off of contact 530 is detected"]
in response to determining that the end position overlaps with a displaying position of a first application identification of the application list, displaying an application interface of a target application indicated by the first application identification on the current display interface; [Fig. 5G-N illustrate scrolling and liftoff (end) displaying interface of a target application within card ¶218-¶221]
in response to receiving no selection operation continuously performed with the target sliding operation at the ending position, displaying an initial application interface of the target 
Federighi does not specifically teach in response to receiving a selection operation continuously performed with the target sliding operation at the end position, displaying a list of function options of the target application on the current display interface;
However, Wada teaches in response to receiving a selection operation continuously performed with the target sliding operation at the end position, displaying a list of function options of the target application on the current display interface; and [Fig. 10 illustrates drag to selection of email application then showing sub icons (function options) ¶102 "When detecting the gesture of superimposing the key icon 64 on the application icon 68b as the particular gesture for the application icon 68b, the smartphone 1 displays sub icons 78a, 78b and 78c associated with the application icon 68b"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the application navigation interface by Federighi by incorporating the in response to receiving a selection operation continuously performed with the target sliding operation at the end position, displaying a list of function options of the target application on the current display interface disclosed by Wada because both techniques address the same field of touch interfaces and by incorporating Wada into Federighi improves operability and convenience for users especially when devices are in locked devices [Wada ¶8-¶9]

claim 2, the rejection of claim 1 is incorporated. Federighi and Wada further teach when detecting the start of the target sliding operation on a terminal, detecting whether the current display interface of the terminal is an application interface; and [Federighi Fig. 22A-22C illustrate input movement (slide) on application interface ¶314"in response to detecting movement of the contact to the right, the device enters a user interface selection mode, as indicated by replacement of web browsing user interface 502 with multitasking user interface 506 in FIG. 22C"]
when the current display interface of the terminal is an application interface, displaying the application list on the application interface. [Federighi Fig. 22A-22C illustrate list interface displayed from an applications interface after input movement (slide) ¶314"in response to detecting movement of the contact to the right, the device enters a user interface selection mode, as indicated by replacement of web browsing user interface 502 with multitasking user interface 506 in FIG. 22C"]

As to dependent claim 3, the rejection of claim 1 is incorporated. Federighi and Wada further teach receiving a touch operation performed by the user on a function option in the list of function options; and [Wada Fig. 10 S7 illustrates compose option selected from sub icon ¶108 “when detecting the gesture of superimposing the key icon 64 on the sub icon 78b, the smartphone 1 displays the new mail composition screen of the mail application.”]
displaying a function interface corresponding to the function option of the target application on the current display interface. [Wada Fig. 11 S36 illustrates option execution ¶108 “when detecting the gesture of superimposing the key icon 64 on the sub icon 78b, the smartphone 1 displays the new mail composition screen of the mail application.”]


As to dependent claim 4, the rejection of claim 1 is incorporated. Federighi and Wada further teach during the target sliding operation, displaying the application list on the current display interface of the terminal such that a size of the first application identification in the application list changes with change of a sliding position of the target sliding operation on the application list. [Federighi Fig. 5G-H illustrate scrolling through application list and change in size ¶236, ¶537 "the sizes of the application views are decreased dynamically with continued movement of the contact across the second region of the touch-sensitive surface (e.g., there is a correlation between how far across the second region the contact has traveled and the size of the application views)."]

As to dependent claim 5, the rejection of claim 4 is incorporated. Federighi and Wada further teach when the sliding position of the target sliding operation on the application list overlaps with a position for displaying the first application identification, distinguishingly displaying the first application identification.[Federighi Fig. 5G-H illustrate scroll that distinguishes apps (changes size) according to slide (flick) position ¶221]

As to dependent claim 6, the rejection of claim 5 is incorporated. Federighi and Wada further teach wherein distinguishingly displaying the application identification comprises: reducing sizes of other application identifications except the first application identification such that the first application identification has a size that is larger than the other application identifications in the application list. [Federighi Fig. 5G-H illustrate scroll that distinguishes apps 

As to dependent claim 7, the rejection of claim 5 is incorporated. Federighi and Wada further teach wherein distinguishingly displaying the application identification comprises: increasing the size of the first application identification such that the first application identification has a size that is larger than the other application identifications in the application list. [Federighi Fig. 5G-H illustrate scroll that distinguishes apps (changes size) where app on top gets smaller and removed where app below gets biggest within list (520) ¶221]

As to dependent claim 8, the rejection of claim 5 is incorporated. Federighi and Wada further teach wherein distinguishingly displaying the application identification comprises: highlighting the first application identification. [Federighi Fig. 5P Illustrates brighter application (highlighted) vs darker applications in list]

As to dependent claim 10, the rejection of claim 1 is incorporated. Federighi and Wada further teach when a sliding position of the target sliding operation on the application list overlaps with a position for displaying the first application identification, displaying basic information of the application indicated by the first application identification, the basic information including a name of the application indicated by the first application identification. [Federighi Fig. 5G-J illustrate name of applications "Messages", "Safari" and icons as the slide operations is performed ¶209]

claim 12, Federighi teaches a device for displaying an application, comprising: [Fig. 5A illustrates device with application ¶205]
a processor; and [Processing unit ¶62] 
a memory for storing instructions executable by the processor; [memory 102 ¶62] 
wherein the processor is configured to: [Processing unit ¶62] 
detect a start of a target sliding operation by a user on a terminal; [Fig. 22A-22C illustrate sliding operation (movement of contact) ¶314"in response to detecting movement of the contact to the right, the device enters a user interface selection mode, as indicated by replacement of web browsing user interface 502 with multitasking user interface 506 in FIG. 22C"]
in response to detecting the start of the target sliding operation, display an application list on a current display interface of the terminal, the application list including an application identification of at least one application installed on the terminal;  [Fig. 22A-22C illustrate list of applications with names responsive to contact movement (start of slide)  ¶314"in response to detecting movement of the contact to the right, the device enters a user interface selection mode, as indicated by replacement of web browsing user interface 502 with multitasking user interface 506 in FIG. 22C"]
acquire an end position of the target sliding operation on the application list; [Fig. 5G-N illustrate scrolling and liftoff (end) ¶220-¶221 "lift-off of contact 530 is detected"]
in response to determining that the end position overlaps with a displaying position of a first application identification of the application list, display an application interface of a target application indicated by the first application identification on the current display interface; [Fig. 5G-N illustrate scrolling and liftoff (end) displaying interface of a target application within card ¶218-¶221]

Federighi does not specifically teach in response to receiving a selection operation continuously performed with the target sliding operation at the end position, display a list of function options of the target application on the current display interface;
However, Wada teaches in response to receiving a selection operation continuously performed with the target sliding operation at the end position, display a list of function options of the target application on the current display interface; and [Fig. 10 illustrates drag to selection of email application then showing sub icons (function options) ¶102 "When detecting the gesture of superimposing the key icon 64 on the application icon 68b as the particular gesture for the application icon 68b, the smartphone 1 displays sub icons 78a, 78b and 78c associated with the application icon 68b"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the application navigation interface by Federighi by incorporating the in response to receiving a selection operation continuously performed with the target sliding operation at the end position, display a list of function options of the target application on the current display interface disclosed by Wada because both techniques address the same field of touch interfaces and by incorporating Wada into Federighi improves operability and convenience for users especially when devices are in locked devices [Wada ¶8-¶9]


As to dependent claim 13, the rejection of claim 12 is incorporated. Federighi and Wada further teach wherein the processor is further configured to: when detecting the start of the target sliding operation on a terminal, detect whether the current display interface of the terminal is an application interface; and [Federighi Fig. 22A-22C illustrate input movement (slide) on application interface ¶314"in response to detecting movement of the contact to the right, the device enters a user interface selection mode, as indicated by replacement of web browsing user interface 502 with multitasking user interface 506 in FIG. 22C"]
when the current display interface of the terminal is an application interface, display the application list on the application interface. [Federighi Fig. 22A-22C illustrate list interface displayed from an applications interface after input movement (slide) ¶314"in response to detecting movement of the contact to the right, the device enters a user interface selection mode, as indicated by replacement of web browsing user interface 502 with multitasking user interface 506 in FIG. 22C"]

As to dependent claim 14, the rejection of claim 12 is incorporated. Federighi and Wada further teach receive a touch operation performed by the user on a function option in the list of function options; and [Wada Fig. 10 S7 illustrates compose option selected from sub icon ¶108 “when detecting the gesture of superimposing the key icon 64 on the sub icon 78b, the smartphone 1 displays the new mail composition screen of the mail application.”]
display a function interface corresponding to the function option of the target application on the current display interface. [Wada Fig. 11 S36 illustrates option execution ¶108 “when 

As to dependent claim 15, the rejection of claim 12 is incorporated. Federighi and Wada further teach wherein the processor is further configured to: during the target sliding operation, display the application list on the current display interface of the terminal such that a size of the first application identification in the application list changes with change of a sliding position of the target sliding operation on the application list.  [Federighi Fig. 5G-H illustrate scrolling through application list and change in size ¶236, ¶537 "the sizes of the application views are decreased dynamically with continued movement of the contact across the second region of the touch-sensitive surface (e.g., there is a correlation between how far across the second region the contact has traveled and the size of the application views)."]

As to dependent claim 16, the rejection of claim 15 is incorporated. Federighi and Wada further teach wherein the processor is further configured to: when the sliding position of the target sliding operation on the application list overlaps with a position for displaying the first application identification, distinguishingly displaying the first application identification. [Federighi Fig. 5G-H illustrate scroll that distinguishes apps (changes size) according to slide (flick) position ¶221]

As to dependent claim 17, the rejection of claim 16 is incorporated. Federighi and Wada further teach wherein distinguishingly displaying said application identification comprises: reducing sizes of other application identifications except the first application identification such 

As to dependent claim 18, the rejection of claim 16 is incorporated. Federighi and Wada further teach wherein distinguishingly displaying said application identification comprises: increasing the size of the first application identification such that the first application identification has a size that is larger than the other application identifications in the application list. [Federighi Fig. 5G-H illustrate scroll that distinguishes apps (changes size) where app on top gets smaller and removed where app below gets biggest within list (520) ¶221]

As to dependent claim 19, the rejection of claim 16 is incorporated. Federighi and Wada further teach wherein distinguishingly displaying said application identification comprises: highlighting the first application identification. [Federighi Fig. 5P Illustrates brighter application (highlighted) vs darker applications in list]

As to independent claim 20, Federighi teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing device, cause the computing device to: [memory with instructions and processing ¶8]
detect a start of a target sliding operation by a user on a terminal; [Fig. 22A-22C illustrate sliding operation (movement of contact) ¶314"in response to detecting movement of the contact 
in response to detecting the start of the target sliding operation, display an application list on a current display interface of the terminal, the application list including an application identification of at least one application installed on the terminal;  [Fig. 22A-22C illustrate list of applications with names responsive to contact movement (start of slide)  ¶314"in response to detecting movement of the contact to the right, the device enters a user interface selection mode, as indicated by replacement of web browsing user interface 502 with multitasking user interface 506 in FIG. 22C"]
acquire an end position of the target sliding operation on the application list; [Fig. 5G-N illustrate scrolling and liftoff (end) ¶220-¶221 "lift-off of contact 530 is detected"]
in response to determining that the end position overlaps with a displaying position of a first application identification of the application list, display an application interface of a target application indicated by the first application identification on the current display interface; [Fig. 5G-N illustrate scrolling and liftoff (end) displaying interface of a target application within card ¶218-¶221]
in response to receiving no selection operation continuously performed with the target sliding operation at the ending position, display an initial application interface of the target application. [Fig. 5G-5N illustrate responsive to slide (move right) displays or reveals interfaces of application ¶218-¶219 "photo card 526 is revealed from under messaging card 510 as contact 530 moves to the right']

However, Wada teaches in response to receiving a selection operation continuously performed with the target sliding operation at the end position, display a list of function options of the target application on the current display interface; and [Fig. 10 illustrates drag to selection of email application then showing sub icons (function options) ¶102 "When detecting the gesture of superimposing the key icon 64 on the application icon 68b as the particular gesture for the application icon 68b, the smartphone 1 displays sub icons 78a, 78b and 78c associated with the application icon 68b"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the application navigation interface by Federighi by incorporating the in response to receiving a selection operation continuously performed with the target sliding operation at the end position, display a list of function options of the target application on the current display interface disclosed by Wada because both techniques address the same field of touch interfaces and by incorporating Wada into Federighi improves operability and convenience for users especially when devices are in locked devices [Wada ¶8-¶9]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Federighi in view of Wada, as applied in the rejection of claim 1 above, and further in view of Efrati et al. (US 20130321444 A1 hereinafter Efrati).

claim 9, Federighi and Wada teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Federighi and Wada do not specifically teach wherein displaying the application list comprises: during the target sliding operation, displaying the application list on the current display interface of the terminal such that a background color of the application list changes with change of a sliding position of the target sliding operation on the application list.
However, Efrati teaches wherein displaying the application list comprises: during the target sliding operation, displaying the application list on the current display interface of the terminal such that a background color of the application list changes with change of a sliding position of the target sliding operation on the application list. [during swipe (sliding) scroll and change the background color ¶37 “an input to scroll from the first page to a second page is received. Examples of such inputs may include a user finger swipe across a touch-sensitive screen, a mouse input to select a specific page, a selection of a menu objects, and the like. At step 308, the first page scrolls to the second page. In some embodiments consistent with the present application, the act of scrolling from the first page to the second page may include changing a color quotient of the first background layer based on a change in position of a central part of the first page as the first page scrolls to the second page at step 308”]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the application navigation interface by Federighi and Wada by incorporating the wherein displaying the application list comprises: during the target sliding operation, displaying the application list on the current display interface of the terminal such that a background color of the application list changes with change of a sliding position of the target sliding operation on the application list disclosed by Efrati because 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Federighi in view of Wada as applied in the rejection of claim 1 above, and further in view of Hicks et al. (US 20140344765 A1 hereinafter Hicks).

As to dependent claim 11, Federighi and Wada teach all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Federighi and Wada do not specifically teach during the target sliding operation, with change of a sliding position of the target sliding operation on the application list, playing different audio.
However, Hicks teaches during the target sliding operation, with change of a sliding position of the target sliding operation on the application list, playing different audio. [during flick (sliding) play music (different audio) ¶57 “feedback is provided after a recognizable flick gesture may be user-configurable (e.g., see FIG. 1d), hard-coded, or some combination thereof. The feedback may be visual (e.g., an animation or transition effect), auditory (e.g., a sound or music), and/or tactile (e.g., haptic vibrations)”]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the application navigation interface by Federighi and Wada by incorporating the during the target sliding operation, with change of a sliding position of the target sliding operation on the application list, playing different audio 

Response to Arguments
Applicant's arguments filed 09/01/2020. In the remark, Applicant argues that:
(1) Federighi, Min, Bauer, Efrati and Hicks fail to teach "in response to determining that the end position overlaps with a displaying position of a first application identification of the application list, displaying an application interface of a target application indicated by the first application identification on the current display interface; in response to receiving a selection operation continuously performed with the target sliding operation at the end position, displaying a list of function options of the target application on the current display interface; and in response to receiving no selection operation continuously performed with the target sliding operation at the ending position, displaying an initial application interface of the target application." as recited by amended claim 1. See Min ¶352-360. See Bauer ¶70, ¶116
	
	As to point (1) Applicant’s arguments with respect to amended claim 1 have been considered but are moot in view of a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Federighi in view of Wada as set forth above.

Conclusion
Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Choi (US 20100299638 A1) teaches drag gestures that reveal sub function icons in the trace of the drag (¶103-¶104)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/BEAU D SPRATT/Primary Examiner, Art Unit 2143